Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Disposition of Claims
Claims 63-64, 71, 74-84, 86-87, 90, and 92-94 are pending.

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application US20210260181A1, Published 08/26/2021.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Of note, there is not an attorney of record on file due to a lack of an official power of attorney of record.  While a customer number has been provided on the ADS submitted 05/03/2021, this is not the equivalent of a power of attorney or an authorization to act in a representative capacity.  In order to expedite prosecution in the instant application, it is suggested that a power of attorney be filed as per MPEP §402 or MPEP §1807, or an Authorization to Act in a Representative Capacity be filed as per MPEP §403 in order for the Office to freely and openly discuss the merits of the case with the applicant's representative(s).  Please refer to the MPEP or http://www.uspto.gov/patents/law/poafaqs.jsp#a if you have questions regarding the proper filing of a power of attorney.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.


Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 63/050,844, filed 07/12/2020.  However, the PAIR data appears to incorrectly list or make reference to provisional application 62/050,844, filed 09/16/2014.  Applicant appears to have made a proper and timely reference to this application in compliance with  37 CFR 1.78, see e.g. ¶[0001] of specifications filed on 02/12/2021 and 05/03/2021, and ADSes filed on 02/12/2021 and 05/03/2021.
As the reference to the prior application was correctly and previously submitted within the time period set forth in  37 CFR 1.78 and the information concerning the benefit claim was not properly recognized by the Office (e.g. see filing receipt 05/19/2021), it is suggested Applicant file a petition to correct the benefit claim under  37 CFR 1.78.  It does not appear as though the petition fee under  37 CFR 1.17(m) is required to file said petition.  See MPEP § 211.02.
For the purpose of examination, the provisional 63/050,844, filed 07/12/2020, will be examined and not provisional application 62/050,844, filed 09/16/2014.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Specification
The disclosure is objected to because of the following informalities: the tissue plasminogen activator (tPA) signal sequence is identified incorrectly as “pTA” at multiple instances in the specification (See e.g. ¶[0034-0035][0037-0038][0041-0043][0163][0183][0243].)
Appropriate correction is required.



Claim Objections
Claim 82 is objected to because of the following informalities:  the definition of the abbreviation “SARS CoV-2” is not provided.  For clarity, it is requested that the first recitation of an abbreviation within a claim set be preceded by its full-length name (i.e. … severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2)...).
Appropriate correction is required.



Claim Rejections - 35 USC § 112(b); Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 71 notes specific amino acid mutations (e.g. K417T, K417N, E484K, L452R and/or N501Y) and notes that said mutations correspond to SEQ ID NO:411 numbering.  However, SEQ ID NO:411 is only 242 amino acids (aa) in length, and SEQ ID NO: 446 is 269 aa, so it is unclear which amino acids are those numbered “417”, “484”, “452” and “501”.  It is suggested these amino acids be identified by their position in the SEQ ID NO: named, or a longer amino acid sequence that is at least 501 aa in length be utilized so the frame-of-reference for these aa is clear and one of skill in the art can clearly determine which amino acids should comprise the mutations as claimed.
For at least these reasons, claim 71 is rejected on the grounds of being indefinite.


Claim 74 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 74 is drawn to “the immunogenic composition of claim 63, wherein the nucleic acid sequence encoding SEQ ID NO: 446 further comprises a leader sequence encoded by a nucleic acid sequence encoding a sequence selected from SEQ ID NOS: 418 to 437.”  However, from the wording of the claim, it is unclear where the additional sequence is to occur in the nucleotide or amino acid sequence, and if there is additional, unrecited sequence in addition to the leader sequence or one of SEQ ID NOs: 418-437.  For clarity and using the guidance from the examples in the specification, it is suggested the claim be amended to read upon the following:
“74. The immunogenic composition of claim 63, wherein a nucleic acid sequence which encodes a leader sequence is located immediately 5’ to the nucleic acid sequence encoding SEQ ID NO: 446, wherein said encoded leader sequence is selected from SEQ ID NOS: 418 to 437.”
As the metes and bounds of the claim are unclear, Claim 74 is rejected on the grounds of being indefinite.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Claim 63 is drawn to an immunogenic composition comprising a replication defective adenoviral (rdAd) vector comprising a nucleic acid sequence encoding SEQ ID NO: 446 or a variant comprising at least 95% identity to SEQ ID NO: 446.
Further limitations on the immunogenic composition of claim 63 are wherein the nucleic acid sequence which encodes SEQ ID NO: 446 or a variant comprising at least 95% identity to SEQ ID NO: 446 comprises the core sequence of SEQ ID NO: 15 (claim 64); wherein the nucleic acid sequence encodes a sequence comprising one or more mutations selected from K417T, K417N, E484K, L452R and/or N501Y, wherein amino acid numbering corresponds to the full-length spike (S) protein of SEQ ID NO: 3 (claim 71); wherein a nucleic acid sequence which encodes a leader sequence is located immediately 5’ to the nucleic acid sequence encoding SEQ ID NO: 446, wherein said encoded leader sequence is selected from SEQ ID NOS: 418 to 437 (claim 74); wherein the coding sequence is codon optimized for a mammalian subject (claim 75); wherein the replication defective adenoviral vector is a bovine adenovirus, a canine adenovirus, a non-human primate adenovirus, a chicken adenovirus, a porcine or swine adenovirus, or a human adenovirus (claim 76), wherein the non-human primate adenovirus is a chimpanzee or gorilla adenovirus (claim 77); wherein the replication defective adenoviral vector is a human adenovirus (claim 78), wherein the human adenovirus is Ad5 or Ad26 (claim 79).
Claim 80 is drawn to a pharmaceutical formulation, comprising an effective amount of the immunogenic composition of claim 63, the composition comprising at least one pharmaceutically acceptable diluent or carrier; optionally wherein the diluent is phosphate buffered saline.
Further limitations on the pharmaceutical formulation of claim 80 are wherein it is configured for non- invasive or intranasal administration, optionally wherein the pharmaceutically acceptable carrier is in a spray or aerosol form (claim 81).
Claim 82 is drawn to a method for inducing an immune response against SARS-CoV-2, the method comprising administering an effective amount of the immunogenic composition of claim 63 to a human being.
Further limitations on the method of claim 82 are wherein the effective amount is at least 10^8 viral particles (vp), at least 10^9 viral particles (vp), or at least 10^10 viral particles (vp)(claim 83); wherein the immunogenic composition is administered intranasally (claim 84); wherein the immune response against SARS-CoV-2 comprises a mucosal IgA and/or T cell response against SARS-CoV-2 induced after administration of the immunogenic composition (claim 86); wherein the effective amount of the immunogenic composition reduces incidence of mild or moderate COVID-19-related diseases after the administration to the human subject (claim 87); wherein the effective amount of the immunogenic composition reduces incidence of infection with SARS-CoV-2 after the administration to the human subject (claim 90); and wherein the effective amount of the immunogenic composition reduces transmission of SARS-CoV-2 after the administration to the human subject (claim 92).
Claim 93 is drawn to an immunogenic composition comprising a replication defective adenoviral (rdAd) vector comprising a nucleic acid sequence encoding SEQ ID NO: 15 or a variant comprising at least 95% identity to SEQ ID NO: 15.
Claim 94 is drawn to an immunogenic composition comprising an Ad5 human adenovirus replication defective adenoviral (rdAd) vector comprising a nucleic acid sequence encoding SEQ ID NO: 15 or a variant comprising at least 95% identity to SEQ ID NO: 15.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 63, 71, 75-84, 86-87, 90, and 92 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Langedijk et. al. (US20210246170A1, Priority 01/31/2020; hereafter “Langedijk”.)
The Prior Art
Langedijk teaches immunogenic compositions and vaccines containing a coronavirus (e.g., Wuhan coronavirus (2019-nCoV; also referred to as SARS-CoV-2)) protein or a polynucleotide encoding a coronavirus (e.g., Wuhan coronavirus (2019-nCoV; SARS-CoV-2)) protein and uses thereof (entire document; see abstract.)  Langedijk teaches S proteins with the deletion of the native signal sequence (¶[0016]) and the inclusion of heterologous signal peptides, such as tPA (¶[0124]), which is commonly used for heterologous protein expression in mammalian cells.  As the attached alignments show, SEQ ID NO:210 of Langedijk is a sequence that comprises instant SEQ ID NO:446 at 100% identity.  Langedijk teaches the S protein may be within an adenovirus (AdV) vector, such as human AdV serotype 26 (reference claim 21; ¶[0033]), human AdV serotype 5 (Ad5), a rhesus AdV (¶[0038]), or a chimpanzee AdV (¶[0209]), wherein the AdV is replication-defective due to a loss of E1, E3, and/or E4 regions (¶[0038]; instant claims 63, 76-79).  Langedijk teaches the sequence may be codon optimized for the target host or organism, such as humans (¶[0232][0277]; instant claim 75).  Langedijk teaches the SARS CoV-2 S variants may have certain mutations, such as E484K, K417N, N501Y (¶[0325-0326]; instant claim 71).  Langedijk teaches pharmaceutical formulations which comprise the vector with an acceptable carrier or diluent (¶[0301]; instant claim 80) wherein the formulation can be administered via a spray or aerosol (¶[0227]; instant claim 81).  Said composition can be used in a method for inducing an immune response against SARS CoV-2 in a human (¶[0319-0322]; instant claim 82) wherein the vector is administered at about a dose of 5x10^10 viral particles (vp) per dose (¶[0034]; instant claim 83).  Said composition may be administered intranasally (¶[0046]; instant claim 84).  Langedijk teaches measurement of the cellular and humoral immune response, such as IgA and IgG induction, in vaccinated rhesus macaques with the recombinant AdV (¶[0098-0109]; instant claim 86).  Langedijk teaches the vaccination would prevent or reduce the development of severe COVID-19 disease or reduce the incidence of infection or transmission/spread (¶[0044-0046][0227]; instant claims 87, 90, 92).  
For at least these reasons, Langedijk teaches the limitations of instant claims 63, 71, 75-84, 86-87, 90, and 92, and anticipates the instant inventions encompassed by said claims.  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 64, 74, 93, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Langedijk as applied to claims 63, 71, 75-84, 86-87, 90, and 92 above, and further in view of Smith et. al. (US10,953,089B1, Priority 01/27/2020; hereafter “Smith”); 
Wang et. al. (Wang S, et. al. J Virol. 2005 Feb;79(3):1906-10.; hereafter “Wang”;) and
Steinaa et. al. (US20060008465A1, Pub. 01/12/2006; hereafter “Steinaa”.)
The Prior Art
The teachings of Langedijk have been set forth supra.  While Langedijk teaches the majority of the instant claims, and teaches that the S protein may have the native signal sequence removed and replaced with a heterologous tPA signal sequence, the tPA signal sequence of Langedijk appears to not be 100% identical as that used in SEQ ID NO: 427 and 15.  However, generation of a sequence which comprises SEQ ID NO:15 would be obvious to a skilled artisan, given what was known in the art at the time of filing.   
Smith teaches SARS CoV-2 spike (S) proteins for use in vaccines (entire document; see abstract), such as SEQ ID NO: 1 or SEQ ID NO:87, which are S proteins that comprise SEQ ID NO: 446 with 100% identity (See attached alignments.)  SEQ ID NO:1 and SEQ ID NO: 87 share 91% identity with SEQ ID NO: 15 (See attached alignments.)  Smith teaches said S proteins may be encoded by a viral vector, wherein the S protein may have proline substitutions at positions 986 and 987 of SEQ ID NO:1 and an intact or inactive furin cleavage site (Col. 30, lines 48-67).  The vector may be within a pharmaceutical composition (Col. 23, lines 1-6).  Smith teaches the N-terminal signal peptide from the S protein may be absent, especially from the mature peptide (Figs. 1-2, Col. 9, ¶2.) and that said signal peptide may be replaced with a signal peptide that enables expression of the CoV S protein (Col. 15, lines 22-36.)
Wang teaches generation of a codon-optimized SARS CoV S protein that was synthesized into DNA plasmids to generate a vaccine (entire document; see abstract.)  Said S protein was engineered to comprise different lengths with the tPA leader sequence at the N-terminus of each S protein fragment (Fig. 1A) to determine which protein fragment comprised the most effective S neutralizing domains.  S1 (Ser12-Ser798) and S2 (Arg797-Thr1255) were amongst the fragments generated with the human tissue plasminogen activator (tPA) leader, which was highly effective in expressing secreted proteins in mammalian cells (p. 1906, ¶ bridging cols.)  
Steinaa teaches methods for inducing cell-mediated immunity against antigens, such as viral antigens (¶[0054][0078]), and that DNA vaccination may include heterologous leader sequences at the N-terminal portion of the antigenic protein to allow for secretion of the protein in vivo (¶[0377]).  Said leader sequences include those of tPA, which is SEQ ID NO:26 of Steinaa, and is 100% identical to the tPA sequence (SEQ ID NO: 427) of the instant claims.  
Given the teachings of Langedijk and Smith, one of skill in the art would have the knowledge regarding SARS CoV-2 antigens, such as S protein antigens and sequences thereof.  Given the teachings of Langedijk and Wang, one of skill in the art would be motivated to test and use full-length or fragments thereof of the SARS CoV-2 S protein, especially those fused to the tPA sequence to aid in expression and secretion.  Multiple useful sequences for tPA were known in the art, as evidenced by Langedijk and Steinaa, and one of skill in the art would have a reasonable expectation of success in arriving at the sequence of SEQ ID NO:15, given the combined teachings of Langedijk, Smith, Wang, and Steinaa, which provide ample teachings and motivation to use full-length or fragments of S protein from SARS CoV-2 in generating a vaccine antigen, and to alter said sequence with a heterologous leader to aid in expression and secretion.  Thus, arriving at the limitations of instant claims 64, 74, 93, and 94 would be obvious to a skilled artisan.
It would have been obvious to one of ordinary skill in the art to modify the methods and compositions taught by Langedijk in order to generate full-length and fragments of SARS CoV-2 antigens fused to tPA leader sequences, thereby determining the most antigenic form of the protein to be delivered via the rdAdV platform.  One would have been motivated to do so, given the suggestion by Langedijk, Smith, and Wang that SARS CoV S protein antigens could be altered by length, with mutations, and with leader sequences.  There would have been a reasonable expectation of success, given the knowledge that multiple effective leader sequences were known in the art, as taught by Langedijk and Steinaa, and also given the knowledge that the SARS CoV antigens could be delivered as a vaccine through viral and AdV vectors, as taught by Smith and Langedijk.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 63-64, 71, 74-84, 86-87, 90, and 92-94 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,382,968. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming replication-defective adenovirus vectors (rdAdV) which encode SARS CoV-2 spike (S) protein antigens.  Both claim protein sequences which comprise leader sequences fused to S protein sequences, specifically identical SEQ ID NO:15 sequences, wherein said S proteins may comprise mutations to remove fusion domains or cleavage sites, such as mutations to K417 and N501.  Both claim the use of codon-optimized sequences, both claim the same types of adenoviruses, such as human (Ad5 or Ad26) or non-human primate AdV, both claim the rdAdV comprising S protein in pharmaceutical formulations for delivery at the same viral particle dosages, especially as sprays or aerosols to be delivered intranasally.  Both claim methods of using the compositions to induce immune responses against SARS CoV-2 in order to treat or inhibit the symptoms of infection. 
Therefore, the instant claims and those of ‘968 are not patentably distinct.


Claim 63-64, 71, 74-84, 86-87, 90, and 92-94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 11, 16, 19-20, 24, 28, 3, 39, 44-46, and 54 of copending Application No. 17/175,131 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming replication-defective adenovirus vectors (rdAdV) which encode SARS CoV-2 spike (S) protein antigens.  Both claim protein sequences which comprise tPa leader sequences fused to S protein sequences, specifically identical SEQ ID NO:15 sequences, wherein said S proteins may comprise mutations to remove fusion domains or cleavage sites, such as mutations to K417 and N501.  Both claim the use of the same types of adenoviruses, such as human (Ad5 or Ad26) or non-human primate AdV, both claim the rdAdV comprising S protein in pharmaceutical formulations for delivery at the same viral particle dosages, especially as sprays or aerosols to be delivered intranasally.  Both claim methods of using the compositions to induce immune responses against SARS CoV-2 in order to treat or inhibit the symptoms of infection. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed below.
Tang (US20160022797A1, Pub. 01/28/2016; Priority 03/21/2011; hereafter “Tang”);  Applicant-related prior art that teaches rdAdV that encode CoV antigens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648